IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: J.A.B. A MINOR                      : No. 635 MAL 2021
                                           :
                                           :
PETITION OF: J.N., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN RE: N.A.B. A MINOR                      : No. 636 MAL 2021
                                           :
                                           :
PETITION OF: J.N., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.